Citation Nr: 0327333
Decision Date: 10/10/03	Archive Date: 01/21/04

DOCKET NO. 99-17 895                      DATE OCT 10 2003

On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to dependency and indemnity compensation under the provisions of
38 U.S.C.A. § 1318 (West 2002).

REPRESENTATION

Appellant represented by: Mississippi State Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to May 1965.  He also had
subsequent Reserve service.  The veteran died in August 1993.  The appellant is the
veteran's widow and mother of the veteran's son.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May
1999 rating decision of the Jackson, Mississippi, Regional Office (RO) of the
Department of Veterans Affairs (VA).

The case was remanded by the Board in July 2001.

FINDINGS OF FACT

1. Service connection for the cause of the veteran's death was denied by the RO in
a April 1997 rating action.  The appellant was notified of this action and of her
appellate rights, but failed to file a timely appeal.

- 2 -


2. The additional evidence received since the unappealed April 1997 decision
denying service connection for the cause of the veteran's death, is not so significant
that it must be considered in order to fairly decide the merits of the claim.

3. At the time of his death the veteran had no service-connected disabilities.

4. There were no claims for any compensation benefits prior to the veteran's death.

CONCLUSIONS OF LAW

1. The April 1997 decision by the RO which denied service connection for cause
of the veteran's death is final. 38 U.S.C.A. § 7105 (West 2002);

2. The additional evidence submitted subsequent to the April 1997 decision is not
new and material and the claim for service connection for cause of the veteran's
death is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3. The criteria for entitlement to dependency and indemnity compensation benefits
under the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318
(West 2002); 38 C.F.R. § 3.22 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendancy of this appeal
with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L.

- 3 -

No. 106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107
(West 2002).  This law eliminates the concept of a well-grounded claim, and
redefines the obligations of VA with respect to the duty to assist.  The new law also
includes an enhanced duty to notify a claimant as to the information and evidence
necessary to substantiate a claim for VA benefits.  The final rule implementing the
VCAA was published on August 29,2001.66 Fed.  Reg. 45,620-32 (Aug. 29, 2001)
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The regulatory
changes for 3.156(a) (new and material claims) and second sentence of 3.159(c)
apply to claims filed on or after August 29, 2001 and are not applicable in the
present case.

In this regard the RO notified the appellant of the requirements necessary to
establish her claim in the statement of the case, supplemental statements of the case,
and an April 2002 letter from the RO.  The June 2003 supplemental statement of the
case specifically informed the appellant of the VCAA and what evidence the VA
would obtain.  In addition, the appellant was furnished a letter in July 2001 that
provided notification of the information and medical evidence necessary to
substantiate this claim.  Quartuccio v. Principi 16 Vet.  App. 183 (2002).

The Board notes that in a decision promulgated on September 22, 2003, Paralyzed
Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed.  Cir.  Sept. 22, 2003), the United States Court of Appeals for the Federal
Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1)
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to
the one reached in Disabled Am.  Veterans v. Secretary of Veterans Affairs, 327 F.3d
1339@ 1348 (Fed.  Cir. 2003) (reviewing a related Board regulation, 38 C.F.R.
§ 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to
respond to a VCCA duty to notify is misleading and detrimental to claimants whose

- 4 -


claims are prematurely denied short of the statutory one-year period provided for
response.

In this regard the original denial of the appellant's claim was in May 1999.  In the
April 2002 letter the RO requested information from the appellant and informed her
that if the information was not received within 30 days a decision would be made
on her claim.  However, she was also informed that if the infon-nation was received
within a year and her claim was granted that the RO might be able to pay her from
the date of claim.  No response was received from the appellant.  However, in June
2003 she was furnished a supplemental statement of the case and informed that she
had 60 days to submit additional evidence.  This is more than one year following
the April 2002 letter.  It was also indicated that if she believed she had stated her
case completely, the RO could forward the appeal to the Board without waiting for
the 60 days.  In August 2003 the appellant waived the 60 day waiting period.  The
Board is satisfied that the appellant was aware of the one year period to submit the
requested information and she has indicated that she has stated her case.
Accordingly, the Board find that the 30 day notice contained in the April 2002 letter
was not detrimental to the appellant.  Paralyzed Veterans of America v. Secretary of
Veterans Affairs, No. 02-7007, -7008, -7009, -70 1 0 (Fed.  Cir.  Sept. 22, 2003)

The RO has also made reasonable efforts to obtain relevant records adequately
identified by the appellant.  The RO has undertaken extensive efforts to obtain the
veteran's service medical records for his period of active duty and his personnel
records, to include verification of service in Vietnam.  The Board finds that any
additional development in this area would not be productive.  Thus, under the
circumstances in this case, VA has satisfied its duties to notify and assist the
appellant, and adjudication of this appeal poses no risk of prejudice to the appellant.
See, e.g., Bernard v. Brown, 4 Vet.  App. 3 84, 394 (1993).

- 5 -

Factual Background

The evidence of record at the time of the April 1997 decision of the RO that denied
entitlement to service connection for the cause of the veteran's death is
summarized.

The official death certificate shows that the veteran died in August 1993 of cancer
of both lungs, due to, or as a consequence of diffuse spread.  No autopsy was
performed.  At the time of his death service connection was not in effect for any
disability or disease nor had the veteran filed a claim for compensation benefits
prior to his death.

The National Personnel Records Center (NPRC) in St. Louis, Missouri has been
unable to locate the veteran's complete service medical records and personnel
records for his period of active duty.  The United States Court of Appeals for
Veterans Claims (Court) has held that the Board's obligation to explain its findings
and conclusions and the benefit of the doubt doctrine is heightened where the
service medical records are presumed destroyed.  OHare v. Derwinski, I Vet.  App.
365 (1991).

The only available service medical record for his period of active duty is the
veteran's pre-induction examination, dated in April 1963, which shows no pertinent
abnormality.  The enlistment examination for service in the Reserve in August 1965
contains no complaint, finding, or history pertaining to lung cancer.  The personnel
records from the Reserve show that he served on active duty from June 1963 to
May 1975.  His military awards and decorations consisted of a sharpshooter's badge

- 6 -

Of record are copies of VA and private medical records showing treatment from
April to July 1993.  He was hospitalized at a VA facility in June 1993 for lung
cancer.  The clinical history indicated that the veteran had complained of back pain
of six months duration.  A chest X-ray study found a hilar mass.  He was discharge
to the outpatient clinic in July 1993 with a pertinent diagnosis of lung cancer, non-
small cell.

In April 1997 denied service connection for cause of the veteran's death.  At that
time the RO determined that the available evidence showed no lung cancer during
service or that the veteran served in the Republic of Vietnam.  The appellant was
notified of that decision and of her appellate rights.  She did not appeal that decision
which is now final. 38 U.S.C.A. § 7105.  However, the appellant may reopen a
claim by submitting new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency
decision makers which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and which by itself
or in connection with evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.  See Hodge v. West, 155
F.3d 1356 (Fed.  Cir. 1998); 38 C.F.R. § 3.156.

Evidence received since the April 1997 decision includes additional VA and private
medical and hospital records covering treatment from June to July 1993.  These
records show a 30 year history of tobacco use.  A videoconference hearing was
conducted before the undersigned Veteran's Law Judge in May 2001.  At that time,
the appellant stated that the veteran had, while on active duty, served in the
Republic of Vietnam where he was exposed to the defoliant Agent Orange.  She
stated that she did no know the veteran when he was in the service.

- 7 -


Of record is a statement from the NPRC dated in June 2003 which states that a copy
of authorization for issuance of awards showed that the veteran only received a
sharpshooter badge with a Carbine bar

Service connection for cause of death

Service connection may be granted for disability resulting from disease or injury
incurred in or aggravated by military service. 38 U.S.C.A. § 1110.  Service
connection may also be granted for a chronic disease, i.e., cancer, which is
manifested to a degree of 10 percent disabling within one year following the
veteran's release from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R.
§§ 3.307, 3.309.

Service connection may be granted on a presumptive basis for certain diseases,
including respiratory cancer, manifested in a veteran who had active military, naval,
or air service, during the period beginning on January 9, 1962, and ending on May
7, 1975, in the Republic of Vietnam, including the waters offshore and other
locations if the conditions of service involved duty or visitation in Vietnam.  A
veteran with one of the specified diseases, including respiratory cancer, shall be
presumed to have been exposed during such service to an herbicide agent, unless
there is affirmative evidence to establish that the veteran was not exposed to any
such agent during that service.  The respiratory cancer must have become manifest
to a degree of IO percent or more within 3 0 years, after the last date on which the
veteran was exposed to an herbicide agent during active military, naval, or air
service.  The last date on which such a veteran shall be presumed to have been
exposed to an herbicide agent shall be the last date on which he or she served in the
Republic of Vietnam during the period beginning on January 9, 1962, and ending

- 8 -

on May 7,1975. 38 U.S.C.A. § 11 16 (West. 2002); 38 C.F.R. §§ 3.307, 3.309(e),
3.313 (2002).

The law has since been revised to provide a presumption of herbicide exposure for
veterans with the above service but without a presumptive disease and to expand the
presumptive period for respiratory cancers to anytime after service.  Veterans
Education and Benefits Expansion Act of 2001; Pub.  L. No. 107-103, Title 11, §
201, 115 Stat. 987, 988 (2001) (to be codified at 38 U.S.C. § 11 16).

Dependency and indemnity compensation may be awarded to a veteran's surviving
spouse, children, or parents for death resulting from a service-connected or
compensable disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish
service connection for the cause of the veteran's death, the evidence must show that
a disability incurred in or aggravated by service either caused or contributed
substantially or materially to death.  For a service-connected disability to be the
cause of death, it must singly or with some other condition be the immediate or
underlying cause, or be etiologically related.

To be a contributory cause of death, it must be shown that the service-connected
disability contributed substantially or materially to death, that it combined to cause
death, or that it aided or lent assistance to the production of death.  It is not
sufficient to show that it casually shared in producing death, but rather it must be
shown that there was a causal connection.  Generally, minor service-connected
disabilities, particularly those of a static nature or not materially affecting a vital
organ, would not be held to have contributed to death primarily due to unrelated
disability.  In the same category there would be included service-connected disease
or injuries of any evaluation (even though evaluated as 100 percent disabling) but of

- 9 -


a quiescent or static nature involving muscular or skeletal functions and not
materially affecting other vital body functions. 38 C.F.R. § 3.312 (c)

There are primary causes of death which by their very nature are so overwhelming
that eventual death can be anticipated irrespective of coexisting conditions.  Even in
such cases, there may be a reasonable basis for holding that a service-connected
condition was of such severity as to have a material influence in accelerating death.
In this situation, however, it would not generally be reasonable to hold that a
service-connected condition accelerated death unless such condition affected a vital
organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c).

The evidence submitted since the April 1997 RO decision include 1993 records of
treatment of the lung cancer which are cumulative in nature and show treatment for
the lung cancer many years after service.  These records do not establish any
relationship between the lung cancer and the veteran's service.  The appellant has
also testified that the veteran's lung cancer was caused by his exposure to Agent
Orange in the Republic of Vietnam.  However, her uncorroborated testimony is not
sufficient to establish that the veteran served in Vietnam.  In this regard, received
from the NPRC was information which confirmed that the veteran was only
awarded a sharpshooter badge.  The veteran was not awarded a Vietnam Service
Medal, which was given to service personnel who served in Southeast Asia Theatre
of Operations during the Vietnam conflict.  The available Service Department
records do not show that the veteran served in the Republic of Vietnam.  Thus the
presumption of service occurrence under 38 C.F.R. § 3.309 is not for application in
this case.  Accordingly the Board finds that the evidence received since the April
1997 decision is not new and material and the claim is not reopened.

- 10-

B. Dependency and indemnity compensation benefits under 38 U.S. C.A. § 1318.

If the veteran's death is not determined to be service connected, a surviving spouse
or child may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West
2002), benefits are payable to the surviving spouse or child of a "deceased veteran"
in the same manner as if the death were service-connected.  A "deceased veteran"
for purposes of this provision is a veteran who dies not as the result of the veteran's
own willful misconduct, and who either was in receipt of or entitled to receive
compensation at the time of death for service-connected disabilities rated totally
disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The service-connected disabilities must have been either continuously rated totally
disabling for 10 or more years immediately preceding death or continuously rated
totally disabling for at least five years from the date of the veteran's separation from
service.  Id. The total rating may be schedular or based on unemployability.
38 C.F.R. § 3.22. Except with respect to a claim for benefits under the provisions
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim
for death benefits will be decided without regard to any prior disposition of those
issues during the veteran's lifetime. 38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the United States
Court of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (Court) found that a surviving spouse can
attempt to demonstrate that the veteran hypothetically would have been entitled to a
different decision on a service-connected-related issue, based on evidence in the
claims folder or in VA custody prior to the veteran's death and the law then
applicable or subsequently made retroactively applicable.  Green v. Brown, 10 Vet.
App.  111, 118-19 (1997).


In such cases, the claimant must set forth the alleged basis for the veteran's
entitlement to a total disability rating for the IO years immediately preceding his
death.  Cole v. West, 13 Vet.  App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended
38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict
the award of DIC benefits to cases where the veteran, during his or her lifetime, had
established a right to receive total service-connected disability compensation for the
period of time required by 3 8 U. S.C.A. § 1318, or would have established such
right but for clear and unmistakable error (CUE) in the adjudication of a claim or
claims. 65 Fed.  Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended,
specifically prohibits "hypothetical entitlement" as an additional basis for
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed.  Cir. 2000), the United States Court of Appeals
for the Federal Circuit (Federal Circuit) held that for the purpose of determining
whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A.
§ 131 I (a)(2) (veteran required to have been rated totally disabled for a continuous
period of eight years prior to death), the implementing regulation, 38 C.F.R.
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans
Affairs, 260 F.3d 1365 (Fed.  Cir. 2001) (NOVA I), the Federal Circuit addressed a
challenge to the validity of the amended 38 C.F.R. § 3.22. Initially, the Federal
Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive
rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and
clarified VA's earlier interpretation of the statute. 260 F.3d at 1376-77.  Upon

- 12 -

consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory
language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at
1377.  It noted that 38 U. S. C.A. § 1311(a), which also has "entitled to receive"
language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but
that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict
with respect to interpreting 38 U.S.C.A. §§ 131 l(a) and 1318.  Id.

The Federal Circuit remanded the case for VA to undertake expedited rulemaking to
explain the rationale for interpreting the statutes differently or to resolve the conflict
between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. Id. at 1379-81.  On April 5,
2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no
"hypothetical" determinations under 38 U.S.C.A. § 131 l(a) on the question as to
whether a deceased veteran had been totally disabled for eight years prior to death
so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67
Fed.  Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans
Affairs, 314 F.3d 1373, 1377 (Fed.  Cir. 2003) (NOVA II), after reviewing its holding
in NOVA I, the Federal Circuit observed that VA had determined that the "entitled
to receive" language 38 U.S.C.A. § 131l(a) and 38 U.S.C.A. § 1318 should be
interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct
interpretation.  It held that VA could properly do so and had adequately explained
its rationale.  Id. at 1378.

The Federal Circuit also held that VA provided a permissible basis and sufficient
explanation for its interpretation of the statutes as a bar to the filing of new claims

- 13 -

At the time of the veteran's death the veteran was not in actual receipt of a 100
percent disability rating for the statutory period of time prior to his death and had
not filed a claim for service connected compensation benefits and consequently,
entitlement to dependency and indemnity compensation benefits is not appropriate
on that basis.

The Board sympathizes with the appellant.  However, the Board can find no basis
under which to grant a claim for dependency and indemnity compensation benefits
pursuant to 38 U.S.C.A. § 1318 and the appeal must be denied.

ORDER

An application to reopen a claim for service connection for the cause of the
veteran's death is denied.

Dependency and indemnity compensation benefits under the provisions of 38
U.S.C.A. § 1318(b) is denied.

ROBERT P.REGAN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps
you can take if you disagree with our decision.  We are in the process of updating

-14-


the form to reflect changes in the law effective on December 27,2001. See the Veterans Education and Benefits Expansion Act of2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the meanwhile, please note these important corrections to the advice in the form:

. These changes apply to the section entitled "Appeal to the United States Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on or after November 18, 1988" is no longer required to appeal to the Court. (2) You are no longer required to file a copy of your Notice of Appeal with VA's General Counsel.
. In the section entitled "Representation before VA," filing a "Notice of Disagreement with respect to the claim on or after November 18, 1988" is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

- 15 





??



 

 

